In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐2333 
CHARLES SMITH, 
                                                   Plaintiff‐Appellant, 

                                   v. 

PAUL ANDERSON, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 15 cv 2330 — Charles P. Kocoras, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 12, 2017 — DECIDED OCTOBER 31, 2017 
                  ____________________ 

     Before BAUER, EASTERBROOK, and KANNE, Circuit Judges. 
    KANNE,  Circuit  Judge.  Charles  Smith,  a  registered  sex  of‐
fender, was convicted of driving with a revoked license and 
sentenced to one year’s imprisonment followed by one year’s 
mandatory  supervised  release.  To  begin  his  supervised  re‐
leased—often  called  parole—Smith  needed  the  Illinois  De‐
partment of Corrections to approve a host site. On his release 
date Smith submitted two host sites. At that time, the Depart‐
ment had not investigated or approved the proposed sites. A 
2                                                                    No. 16‐2333 

parole  supervisor  therefore  ordered  Smith’s  parole  officer, 
Paul Anderson, to issue a parole violation report rather than 
release Smith. 
    Anderson’s  parole  violation  report  contained  incorrect 
statements.  Principally,  the  report  claimed  that  electronic 
monitoring was a condition of Smith’s supervised release. It 
also noted that the Department had attempted to place Smith 
at a host site that would allow him to comply with the elec‐
tronic monitoring requirement. Neither statement was accu‐
rate. 
    Smith spent another six months in custody before the De‐
partment released him on good‐time credit. He sued his pa‐
role officer, Paul Anderson, under 42 U.S.C. § 1983 for an al‐
leged violation of the Fourth Amendment. The district court 
granted Anderson’s motion for summary judgment.1 We af‐
firm. 
                                              I. ANALYSIS 
    For relief under section 1983, a plaintiff must demonstrate 
that the defendant is not entitled to qualified immunity. See, 
e.g., Werner v. Wall, 836 F.3d 751, 758–9 (7th Cir. 2016). To do 
so,  the  plaintiff  must  show  that  the  defendant  violated  a 
clearly  establish  statutory  or  constitutional  right.  Id.  Here, 
Smith  cannot  demonstrate  that  Anderson  violated  a  clearly 
established constitutional right, even when we view the facts 
in the light most favorable to him. 


                                                 
      1  Smith  also  alleged  state‐law  claims.    The  district  court  found  that 

Smith failed to meaningfully assert any of them. Smith did not challenge 
that ruling in his opening brief, and thus, forfeited those claims. See, e.g., 
Anderson v. Litscher, 281 F.3d 672, 675 (7th Cir. 2002). 
No. 16‐2333                                                          3	

    Smith brings his 1983 claim for an alleged violation of the 
Fourth Amendment. He argues that Anderson’s parole viola‐
tion report led the Department to hold him beyond his release 
date. Because Anderson lacked reasonable suspicion for the 
facts that formed the basis of his report, Smith insists that the 
report violated the Fourth Amendment. See Knox v. Smith, 342 
F.3d 651, 657 (7th Cir. 2003) (noting that the seizure of a pa‐
rolee  without reasonable  suspicion could  violate the  Fourth 
Amendment). 
     Qualified immunity bars Smith’s claim. No court has held 
that  the  Fourth  Amendment  compels  the  release  of  sex  of‐
fenders who lack lawful and approved living arrangements. 
Brown v. Randle, 847 F.3d 861, 864 (7th Cir. 2017). Thus, when 
sex offenders lack these arrangements, their continued deten‐
tion  does  not  violate  clearly  established  rights.  In  such  cir‐
cumstances, the officers responsible for their detention are en‐
titled to qualified immunity. Id. 
     That is the situation here. Indeed, Illinois law requires the 
Department to ensure that inmates have proper and approved 
residences before releasing them on parole. Ill. Admin. Code 
tit. 20, § 1610.110. It also authorizes the Department to hold 
inmates until it has approved their living arrangements. Id. As 
of his release date, Department had not approved Smith’s host 
site.  Thus,  Smith’s  continued  detention  did  not  violate  a 
clearly established right. 
    Smith insists that the Department had approved his host 
site. He claims that in the absence of additional conditions im‐
posed by statute or the parole board, an inmate satisfies sec‐
tion 1610.110’s approval requirement by submitting any site 
that  allows  law  enforcement  to  monitor  the  parolee.  Thus, 
Smith contends, the Department automatically approved his 
4                                                      No. 16‐2333 

site when he submitted his mother’s residence and she agreed 
to host him. 
    Of course, that cannot be the case. The Department’s ap‐
proval—not  the  inmate’s  submission—entitles  an  inmate  to 
release under the Code. And despite Smith’s contentions, the 
Department’s approval is neither mechanical nor automatic. 
In fact, the Department later denied both of Smith’s sites. 
                           II. CONCLUSION 
     On Smith’s release date, the Department had not approved 
his host site. Instead of releasing Smith, Anderson submitted 
a parole violation report. The report contained errors. But be‐
cause no court has held that the Fourth Amendment requires 
prisons  to  release  sex  offenders  who  lack  lawful  and  ap‐
proved places to live, Anderson’s incorrect statements—even 
if  baseless—cannot  form  the  basis  of  liability  under  section 
1983. 
                                                      AFFIRMED.